 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                          CASE NO. 1:12-CR-106 DAD

11                                Plaintiff,            ORDER TO REFLECT A VICTIM’S NAME
                                                        CHANGE AND DISBURSE RESTITUTION
12                          v.

13   ROJELIO MARTIN AND
     ROBERTO OLIVARES
14                               Defendants.

15

16          This matter is before the Court on the government’s motion requesting that the Clerk of the

17 Court reflect Victim Rosalinda Arzola’s name change to Rosalinda Martinez, and be directed to pay any

18 restitution in the Clerk’s registry to Rosalinda Martinez.

19          The Court, having considered the motion of the United States, now finds that the motion should

20 be, and hereby is, GRANTED.

21          IT IS HEREBY ORDERED that the financial unit for the U.S. District Court Clerk’s Office for

22 the Eastern District of California is directed to update Victim Rosalinda Arzola’s name to Rosalinda

23 Martinez, and to pay any restitution currently available and any future proceeds due to Rosalinda Arzola

24 to Rosalinda Martinez.

25 IT IS SO ORDERED.

26
        Dated:    June 28, 2021
27                                                    UNITED STATES DISTRICT JUDGE

28


      [PROPOSED] ORDER TO REFLECT A VICTIM’S NAME
30    CHANGE FOR RESTITUTION
